Exhibit 4.2 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “ Agreement ”) is made and entered into as of October 3, 2014 (the “ Effective Date ”) by and among Inphi Corporation, a Delaware corporation (the “ Acquiror ”) and Fortis Advisors LLC, a Delaware limited liability company, the Stockholders’ Agent, by and for the benefit of the Holders who are being issued shares of Acquiror Stock pursuant to the Merger Agreement. RECITALS WHEREAS, Acquiror, Catalina Acquisition Corporation, a Delaware corporation and wholly owned subsidiary of Acquiror (“ Merger Sub ”), Cortina Systems, Inc., a Delaware corporation (“ Target ”), and Bruce Margetson as the initial Stockholders’ Agent (the “ Initial Stockholders’ Agent ”) have entered into that certain Agreement and Plan of Merger dated as of July30, 2014, as amended by Amendment No. 1, dated as of September 25, 2014 (the “ Merger Agreement ”), pursuant to which Target and Merger Sub will combine into a single company through the statutory merger of Merger Sub with and into the Target (the “ Merger ”); and WHEREAS, pursuant to Section 9.5(a) and 9.5(d) of the Merger Agreement, the Initial Stockholders’ Agent resigned and Fortis Advisors LLC was appointed as the successor Stockholders’ Agent; and WHEREAS, in connection with the Merger Agreement, Acquiror issued to the Series D Holders at the Closing (as defined in the Merger Agreement) shares of Acquiror’s common stock, $0.001 par value per share (the “ Acquiror Stock ”) identified on Schedule A hereto as part of the consideration to be paid pursuant to the Merger Agreement; and WHEREAS, in connection with the consummation of the transactions contemplated by the Merger Agreement, the parties desire to enter into this Agreement to grant certain registration rights to the Holders as set forth in this Agreement. NOW, THEREFORE, based on the foregoing, the parties, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1Terms Not Defined Herein.
